      Case: 1:18-cv-00011-PAB Doc #: 28 Filed: 12/07/18 1 of 3. PageID #: 241



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 DANIEL JONES, on behalf of himself and              )   CASE NO. 1:18-cv-00011
 all others similarly situated,                      )
                                                     )   JUDGE CHRISTOPHER A. BOYKO
            Plaintiff,                               )
                                                     )
            vs.                                      )
                                                     )   JOINT STIPULATION TO
 THE LUBRIZOL CORPORATION,                           )   CONDITIONAL CERTIFICATION AND
                                                     )   NOTICE
            Defendant.                               )
                                                     )


       Plaintiff and Defendant, pursuant to Section 16(b) of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. 216(b), hereby jointly agree to conditionally certify the present FLSA

collective action and provide notice to the putative class members of Plaintiff’s FLSA claims.

       On October 25, 2018, this Honorable Court granted Plaintiff’s motion for Conditional

Certification, Expedited Opt-In Discovery, and Court Supervised Notice to Potential Opt-In

Plaintiffs. (Doc.# 25.) Following the Court’s Order, the Parties engaged in substantial

conversations and request that this Honorable Court enter the Order attached hereto as exhibit 2,

as the Parties have agreed to stipulate to conditional certification and notice as follows:

       1)         The following collective action is stipulated as conditionally certified pursuant to

Section 16(b) of the FLSA: All current and former manufacturing employees of The Lubrizol

Corporation, excluding union members, as well as individuals employed by third-party staffing

agencies, who worked at locations within the United States between January 2, 2015 and the

present.

       2)         The parties jointly submit Exhibit 1 containing proposed language for notification

and consent forms to be authorized by the Court.
        Case: 1:18-cv-00011-PAB Doc #: 28 Filed: 12/07/18 2 of 3. PageID #: 242



         3)    Defendant has provided Plaintiff with the Class List pursuant to this Honorable

Court’s October 25, 2018 Order.

         4)    The Parties have stipulated that union members will be excluded from the FLSA

Class and will not receive the proposed notice.

         5)    Plaintiff shall issue the proposed notice attached as Exhibit 1 to the individuals

appearing on the Class List provided by Defendant via First-Class Mail and Email on January 7,

2019. Plaintiff will not issue notice to individuals appearing on the Class List who have been

union members at all times between January 2, 2015 and the present.

         6)    The opt-in period will close as to the potential opt-in plaintiffs on February 7,

2019.

         7)    Defendant is not waiving any rights or defenses by virtue of this Stipulation.

Defendant expressly preserves all rights and defenses, including, but not limited to, seeking to

decertify the conditional collective action, objecting to the proposed final collective action

certification, and objecting to the proposed collective action as not meeting the requirements of

Federal Rule of Civil Procedure 23 and section 16(b) of the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 216(b), and/or any other legal and/or factual basis.


Respectfully submitted,

 /s/ Chastity L. Christy                    /s/ Jeffrey J. Lauderdale__________
 Chastity L. Christy (0076977)              Jeffrey J. Lauderdale
 Anthony J. Lazzaro (0077962)               Nada G. Faddoul
 Lori M. Griffin (0085241)                  The Lubrizol Corporation
 The Lazzaro Law Firm, LLC                  29400 Lakeland Boulevard
 920 Rockefeller Building                   Wickliffe, Ohio 44092
 614 W. Superior Avenue                     Phone: (440) 347-5753
 Cleveland, Ohio 44113                      Fax: (440) 347-2828
 Phone: 216-696-5000                        Jeffrey.lauderdale@lubrizol.com
 Facsimile: 216-696-7005                    nada.faddoul@lubrizol.com
 anthony@lazzarolawfirm.com

                                                  2
      Case: 1:18-cv-00011-PAB Doc #: 28 Filed: 12/07/18 3 of 3. PageID #: 243



 chastity@lazzarolawfirm.com                Attorneys for Defendant
 lori@lazzarolawfirm.com

 Attorneys for Plaintiff




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 7, 2018, a copy of the foregoing Joint Stipulation to
Conditional Certification and Notice was filed electronically. Notice of this filing will be sent to
all parties by operation of the Court’s electronic filing system. Parties may access the filing
through the Court’s system.


                                                      /s/ Chastity L. Christy
                                                      Chastity L. Christy




                                                 3
